Citation Nr: 1502524	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-06 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for bilateral restless leg syndrome.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a bilateral hand disorder, to include arthritis and/or carpal tunnel syndrome.

6.  Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to August 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the course of the appeal, the claims file was permanently transferred to the RO in New Orleans, Louisiana which now has jurisdiction over the claims on appeal.

In September 2014, the Veteran and his mother testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.  At the hearing, the record was held open for 90 days, and the Veteran submitted additional private treatment records in October 2014 with a waiver of the RO's initial consideration of the evidence.  The Board also notes that the Veteran raised the contention of bilateral carpal tunnel syndrome and thus the issue of service connection for a hand disorder is characterized on the title page accordingly. 

This appeal was processed using the "Virtual Benefits Management System (VBMS)."  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hand disorder and a lumbosacral spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of service connection for tension headaches, a sleep disorder, bilateral restless leg syndrome, and skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for service connection for tension headaches have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran for service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran for service connection for bilateral restless leg syndrome have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran for service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At the September 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the issues of service connection for tension headaches, a sleep disorder, bilateral restless leg syndrome, and a skin disorder.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

The appeal for entitlement to service connection for tension headaches is dismissed.

The appeal for entitlement to service connection for a sleep disorder is dismissed.

The appeal for entitlement to service connection for bilateral restless leg syndrome is dismissed.

The appeal for entitlement to service connection for a skin disorder is dismissed.


REMAND

Remand is required regarding the issues of entitlement to service connection for a bilateral hand disorder, to include arthritis and/or carpal tunnel syndrome, and a lumbosacral spine disorder to obtain any outstanding identified treatment records and adequate VA medical opinions.

In a February 2007 submission, the Veteran identified seeking treatment from Dr. H in Slidell, Louisiana in January 2007 for carpal tunnel syndrome.  In a May 2010 submission, the Veteran identified seeking treatment at multiple VA Medical Centers (VAMCs), to include Baton Rouge, Louisiana.  Review of the record does not show these records have been attempted to be associated with the claims file, thus it appears that there may be outstanding treatment records relevant to the issues on appeal, and a remand is necessary.

In December 2012, the Veteran was afforded a VA examination for hand and finger conditions.  Following the clinical evaluation, the examiner diagnosed carpal tunnel syndrome of the left hand and determined that diagnostic testing results did not reveal any abnormal findings, to include arthritis.  Review of the record reveals the VA medical opinion provided did not address whether there is a relationship between the Veteran's diagnosis of carpal tunnel syndrome of the left hand and military service.  As such, an addendum opinion is needed to address this contention.

The Veteran was also afforded a VA examination for back disorders in December 2012.  Following the clinical evaluation, the examiner diagnosed lumbar stenosis and chronic left lumbar radiculopathy, and determined that diagnostic testing results revealed findings of arthritis.  Subsequently, March 2014 private MRI results of the lumbar spine show degenerative disc changes most notably at L4-L5.  In the VA medical opinion, provided, the VA examiner stated "the present lumbar conditions are not likely related to the complaints indicated during active military service" with explanation to follow.  The Board finds that an addendum opinion is needed to clarify whether or not the examiner's reference to the Veteran's "lumbar conditions" included the diagnostic findings of arthritis.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  The AOJ must specifically request an authorization for Dr. H in Slidell, Louisiana.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After associating all additional records with the claims file, furnish the Veteran's claims file to the physician who conducted the December 2012 VA examinations and provided the December 2012 medical opinions (or a suitable substitute if that physician is unavailable).  If the examiner finds another examination is required, it shall be conducted.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's carpal tunnel syndrome of the left hand is related to or had its onset during active duty military service?

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's arthritis of the lumbar spine is related to or had its onset during active duty military service or has been continuous since separation from service?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


